Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 191







In the Matter of Darl John Hehn 



----------------------------------



A.W. Stokes, Richland County 

State’s Attorney, 		Petitioner and Appellee



v.



Darl John Hehn, 		Respondent and Appellant







No. 20120070







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable John T. Paulson, Judge.



AFFIRMED.



Per Curiam.



Jonathan R. Byers, Special Assistant State’s Attorney, Office of Attorney General, 600 E. Boulevard Ave., Bismarck, N.D. 58505-0040, for petitioner and appellee.



Don R. Krassin, 120 S. 1st St., Wahpeton, N.D. 58075, for respondent and appellant.

Matter of Hehn

No. 20120070



Per Curiam.

[¶1]	Hehn appeals from a trial court order denying his request for discharge from commitment as a sexually dangerous individual.  Hehn argues the State did not prove he is likely to engage in further acts of sexually predatory conduct and has serious difficulty controlling his behavior.  We conclude the trial court’s order is supported by clear and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner